 In the Matter of SPICERMANUFACTURING CORPORATIONandMECHANICSEDUCATIONALSOCIETY OF AMERICA(CUA)Case No. 8-C-1853.-Decided August 16, 7946DECISIONANDORDEROn March 11, 1946, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad not engaged in any unfair labor practice and recommending thatthe complaint be dismissed, as set forth in the copy of the IntermediateReportannexedhereto.Thereafter, counsel for the Board filed excep-tions to the Intermediate Report and a supporting brief.Briefs werealso filed by the respondent, MESA, and the CIO.Oral argumentbefore the Board in Washington, D. C., was heard on June 3, 1946.We,have,considered the rulings of the Trial Examiner at the hearing,and find that no prejudicial error was committed.The rulings arehereby affirmed.We have considered the Intermediate Report, theexceptions and briefs, the oral argument, and the entire. record inthe case, and hereby adopt the findings, conclusions, and recominenda-tions of the Trial Examiner.The Trial Examiner, relying on the doctrine enunciated in theDia-mond T Motor Carcase,l'found that the respondent did not violate theAct in discharging Alexander, Becker, and Smith,becauseit did notknow, at the time when it discharged these three employees pursuantto a closed-shop agreement with the CIO, that the CIO had demandedtheir discharge because of their activities on behalf of.MESA.2Weagreewith the Trial Examiner that such knowledge is essential to afinding of violation of the Act under these circumstances, and that thereis insufficient evidence in the record to establish such knowledge.The facts in the record here before us indicate that some of therespondent's supervisory employees had knowledge of the organiza-tional campaign of MESA and to a limited extent were aware of theactivities of Alexander, Smith, and Becker on its behalf.The Trial'Matterof Diamond T Motor Car Company,64 N. L. R. B. 1225.2At the oral argument before the Board,MESA's representative conceded that a validclosed-shop agreement was in existence at the time of the discharges.70 N. L. R. B., No. 5.41 42DECISIONSOF NATIONALLABOR RELATIONS BOARDExaminer, relying on the doctrine enunciated in theDiamond TMotor Carcase3found that the respondent did not violate the Actin discharging the employees above named, because it did not know atthe time it discharged them, pursuant to a valid closed-shop agree-ment with the CIO, that the CIO had demanded their discharge be-causeof their activities on behalf of MESA.Our dissenting colleague has concluded that we were largely swayedby the rationale of the Trial Examiner contained in footnote 33 of theIntermediate Report as adopted by us.This aspect of the report,however, is only an incidental factor in our decision.As we,havestated above, our primary consideration has been that the knowledgeobtained by the respondent was not enough to indicate that the con-tracting union was exceeding its rights under the closed-shop contractin demanding the discharges.As in theDiamond T Motor Carcase,we do not find the facts and circumstances before us are such as towarrant a finding that the knowledge it possessed placed this respond-ent under a duty toinquirefurther as to the motivating factors in theexpulsion by the union of these employees.ORDERUpon the basis of the foregoing finding of fact and the entire recordin the case, and pursuant to Section 10 (c) of the National LaborRelations Act, the National Labor Relations Board hereby orders thatthe complaint against the respondent, Spicer Manufacturing Corpora-tion, Toledo, Ohio, be, and it hereby is, dismissed.Mx. JOHN M. HOUSTON, dissenting :The facts in this record impel the inference that the respondent wasaware, when it discharged these employees, that the C. I. 0. haddemanded their severance because they had been active in behalf ofthe MESA, a rival labor organization. The testimony which the -TrialExaminer has found to be either uncontradicted or credible establishesthat Alexander informed Oliver Heney, the general foreman of thecutter grinder department, that he together with Smith and Beckerhad been charged by the C. I. 0. with dual unionism and had beenadvised by the C. I. 0. that they would be required to stand trial forsuch activity.Other testimony reveals that Becker, in discussing theC. I.00. charge against him with Employment Manager Earley,inquired if his activities for MESA were in any way involved in hisdischarge and further inquired of Earley if he knew "the real reason"for the discharge, to which Earley rejoined that he did. It appearsthat General Foreman Ames was aware that Becker had been activein the organizational campaign sponsored by MESA. And it is also a3Matter of DiamondT Motor CarCompany, 64N. L. R. B. 1225.D SPICER MANUFACTURING CORPORATION43fact that Foreman Schaarschmidt knew of Smith's activity for MESA.Moreover, it is clear that Earley was informed that these employeeswere paid-up members in the C. I. 0.,4 and that both the Director ofIndustrial Relations and his assistant were completely cognizant ofthe rivalry prevailing in the plant during the period involved in thesedischarges.I find it unreasonable to assume that on this state of therecord we would be doing an injustice if we applied the doctrine of theRutland Courtcase- to hold the respondent liable for the reinstatementwith back pay of the complainants.My-colleagues, however, in aff rming the Trial Examiner, have under-taken to predicate their decision, in part at least, upon the theory that,even though General Foreman Heney knew of the reasons urged forthe discharges by the C. I. 0., no responsibility should be imputedto the respondent. In stating this principle of law, the majority hasadopted a footnote in the Intermediate Report in which the TrialExaminer undertakes to supply a 'rationale for his finding in thisrespect.The theory is that :Under the particular circumstances -here existing , where anemployee volunteers information to his foreman not directlyrelated to the work at hand, and where the evidence fails to showthat the employee either specifically requested the foreman totransmit the information to the respondent's supervisory hierachyconcerned with such matters or that the employee would normallybelieve it was within the scope of the foreman's duties to do so,the undersigned is of the opinion that the knowledge thus gainedby the foreman cannot be imputed to the employer.The adoption of this justification seems to me to create a highlyundesirable set of criteria.Once it is agreed that an employer is liablefor the discharge of an employee engaged in dual unionism only if itcan be shown that the employer had knowledge of the employee's rivalunion activity, then it becomes imperative to establish reasonablestandards as to the proof requisite for a finding that an employer knewthe motive for the requested discharges.In establishing such guide-posts I should be inclined to be persuaded by the realities of industrialpractice.The Trial Examiner's conclusign .ignores such considera-tions.To characterize, as "not directly related to the work at hand"a rank and file employee's concern with loss of his job because of apreference for a labor organization over-looks a most basic elementin a worker's economic life.And to impose the burden of a require-ment that an ordinary employee give specific instructions to a generalforeman that his concern be transmitted to a higher official completely,disregards the fundamental and historic sensitivity with which a rank'The reasonable inference,of course,is that Earley was aware that something otherthan non-payment of C. I.O. dues was the motive for their discharges. 44DECISIONSOF NATIONALLABOR RELATIONS-BOARDand file employee regards his relationship with his superior-a circum-stance which this Board has hitherto invariably taken into account inits efforts to preserve an atmosphere of freedom for employees engagedin organizational activity.But to superimpose upon all this, the fur-ther duty that the employee must assure himself that the foreman towhom he communicates his grievance shall have been authorized inturn to acquaint someone higher in the managerial hierarchy with thefacts creates an insuperable barrier to the application of theRutlandCourtprinciple in any factual context.Certainly, if that principle isto be left with any vitality, an employee who invokes its protection,should not be prejudiced upon the basis of evidentiary impossibilities.These considerations combine to convince me that the decision ofthe majority has created vagueness and ambiguity where as much cer-tainty as is consonant with the aim of theRutland Courtprinciple isgreatly to be desired and rather badly needed. I niust therefore dis-sent from thedismissalof this complaint.INTERMEDIATE REPORTMr. Louis S. Belkin,for the Board.Marshall,Meihorn, Wall&Bloch,of Toledo,Ohio, by' M}ArnoldP'.Bsnge,forthe respondent.,Mr. Earl Streeter,of Toledo Ohio, forthe M.E. S. A.STATEMENT OF THE CASEUpon charges filed on October 17, 1945, by Mechanics" Educational Society ofAmerica(CUA), herein called M. E. S. A., the National Labor Relations Board,herein called the Board, by its acting Regional Director for the Eighth Region(Cleveland,Ohio),issued its complaint dated January 16, 1946, against SpicerManufacturing Corporation,Toledo, Ohio, herein called the respondent,allegingthat the respondent had engaged in and was engaging in unfair labor practicesaffecting commerce,within the meaning of Section 8(1) and(3) and Section 2(6) and(7) of the National Labor Relations Act, 49 Stat 449, herein called theAct.Copies of the complaint and notice of hearing thereon were duly servedupon the respondent,M. E. S. A., and International Union, United Automobile,Aircraft & Agricultural Implement Workers of America(CIO), herein called theC. I. 0.1With respect to the unfair labor practices the complaint alleged in substance:(1) that the respondent,since on or before August 22, 1945, granted the use of itsproperty and time to the representatives and officers of the C. I. O. for the pur-pose of threatening, coercing, intimidating,and restraining employees frombecoming members of M. E. S. A.; (2) that the respondent on or about September1, 1945, discharged Harvard Smith, Harry A. Becker,and Nelson B. Alexanderbecause of their membership in and activities on behalf of M. E. S. A., and hassince the said date refused and failed to reemploy these employees;and that therespondent by such conduct engaged in unfair labor practices within the meaningof Section 8 (1) and (3) of the Act.The respondent thereafter filed its answer wherein it denied that it engagedin any unfair labor practices, and affirmatively alleged that Smith, Becker, and1The C 1 0 did not appear at the hearing. SPICERMANUFACTURING CORPORATION45Alexander were discharged because of certain mandatory provisions containedin a contract between the respondent and the C. I. 0 , then in full force and effect,requiring as a condition of employment that all members of the C. I. 0. shouldremain members of the C. I. 0. in good standing.Pursuant to notice, a hearing was held on January 29 and 30, 1946, at Toledo,Ohio, before Sidney Lindner, the undersigned Trial Examiner duly designated bythe Chief Trial Examiner.The Board and the respondent were represented bycounsel and 'M. E. S.,A. by a lay representative.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bearing on the -issues was afforded all parties.At the close of the Board's case a motion bycounsel for the respondent to dismiss the complaint was denied, and ruling wasreserved on a similar motion made at the close of the hearing. The motion isdisposed of as hereinafter indicated.At the close of the hearing a motion bycounsel for the Board to conform the pleadings to the proof as to dates and minorvariations was granted over the objection of the respondent's counsel.Counselfor the Board and for the respondent argued orally before the undersigned atthe close of the hearing.Briefs were subsequently filed with the undersigned.Upon the record thus made and from his observation of the witnesses theundersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSpicer Manufacturing Corporation is a Virginia corporation with its principaloffice in Toledo, Ohio. It operates a plant in Toledo, Ohio, the only plant in-volved in this proceeding, where it is engaged in the manufacture of axles, trans-missions, universal joints, clutches, and automotive parts.During the 12 monthsimmediately prior to the hearing, the respondent in the conduct of its businessoperations at its plant in Toledo, Ohio, purchased raw materials consisting prin-cipallyof steel, iron, bronze, and aluminum metals valued in excess of$1,000,000, of which approximately 85 percent was shipped to its plant at Toledofrom points outside the State of Ohio.During the same period the respondentmanufactured finished products having a value in excess of $2,000,000, of whichapproximately 85 percent was sold and shipped by it to points outside the Stateof Ohio.The respondent admitted at the hearing that it is engaged in com-merce within the meaning of the Act.IfTHE ORGANIZATIONS INVOLVEDMechanics Educational Society of America, affiliated with the ConfederatedUnions of America, and International Union, United Automobile, Aircraft &Agricultural ImplementWorkers of America, Local 12, affiliated with theCongress of Industrial Organizations, are labor organizations admitting to mem-bership employees of the respondent.IIITHE UNFAIR LABOR PRACTICES1The agreement with the C. I. 0.Prior to 1937 the respondent had contracts with several unions, each represent-ing particular groups of its employees.Under date of June 22,1943, the respondent entered into a written collectivebargaining agreement withthe C.I.0.2By its terms the agreement became2On February 11, 1937, M. E S. A. and the C. I. O. had by stipulationagreed on anelectionwhich was held on February 12 and 13, 1937, in accordance with the National 46DECISIONSOF NATIONALLABOR RELATIONS BOARDeffective September 29, 1942, and was to continue to and including September28, 1943, and thereafter until terminated, modified, or amended.The article ofthe agreement dealing with its durationis asfollows :Article 6-Duration of AgreementSubject to supplemental agreement attached hereto, this agreement shallbecome effective September 29, 1942, and continue to and including Septem-ber 28, 1943, and thereafter until terminated, modified or amended. It shallbe considered that this agreement shall continue beyond the above date unlesseither party shall give notice as follows :Thirty (30) days' notice in writing of such intent to modifyor amendnot more than two (2) articles ; sixty days' notice in writing of suchintent to modify or amend three (3) or more articles or to terminate thiscontract.Supplemental AgreementThis agreement shall become effective September 29, 1942, and continueto and including September 28, 1943. If no extension date is agreed to by bothparties by August 15, 1943, the War Labor Board shall within thirty days'(30) set an'extension date, which shall in no case be for longer than June22, 1944.If the War Labor Board does not set an extension date by Sep-tember 15, 1943, then September 28, 1943, shall be used as the terminationdate of this agreement3The agreement further provided for C. I. O. recognition, seniority, hours andwages, grievance procedure, and shop rules and conditions.The article of theagreement dealing with recognition contained among other things the followingsections:Article 1-Section 4:' The Company shall furnish a room for the UnionCommittees to meet at all times for the purpose of hearing complaints, griev-ances, or suggestions from the employees.When an emergencyarises, ameeting may be called by the Bargaining Committee and Company duringworking hours.Employees involved in these meetings shall not be penalized.The Bargaining Committee or the shop stewards or departments shall notbe penalized for time lost due to committee work.Article 1-Section 5: All employees now covered and who may in thefuture be covered by the terms of this agreement, who have been employedby the Company,- shall within thirty (30) days after the signing of thisagreement or in the case of new employees within thirty (30) days aftertheir starting date of employment, as a condition of continued employment,become and remain members in good standing in the Union.The C.I.O. andthe respondent, after the signing of the above agreement,continued to act in accordance with its temms and conditions.On May 31, 1944,the C. I. O. gave the respondent notice in writing of its intention to modify oramend the agreement as follows :Spice Unit in meeting assembled May 18, 1944, instructed the BargainingCommittee to open, the working agreement for negotiations on wages andworking conditionsLabor Relations Act, under the supervision of the Toledo Industrial Peace Board.Theelectionwas for the purpose of determining whom the majority of the respondent's pro-duction and maintenance employees wished to select as their collective bargaining repre-sentative. , The C. I. 0. won the election.a There was no evidence that the War Labor Board was called upon to or did extendthis agreement. SPICER MANUFACTURING CORPORATION47In accordance with the above action the Bargaining Committee is thisday serving the sixty (60) days' notice as provided in Article 6 of our presentagreement of our intention to modify or amend two or more Articles in ourpresent agreement.tUnion proposals containing our request will be made available to you indue time[ S ]E FRAMER,Ellsworth Kraaner, Chairnwnc Spicer Unit.Upon receipt of the above communication, the respondent on June 1, 1944,notified the C. I. O. as follows:BARGAINING COMMITTEE :We have your letter of May 31, 1944, in which you notify us that youare thereby serving sixty days' notice of intention to modify or amend twoor more articles of our present agreement.Since you have taken the initiative in this matter, we are hereby notifyingyou that in accordance with Article 6, we also propose to modify or amendthree or more articles of the contract.It will take us a little time to gather material for the suggestedchanges,and we suggest that after an interval of a week or so we mutually agreeupon a time to start the negotiations.LLOYD J. HANEYAt the time of the interchange of the above letters, the respondent, accordingto Haney, was at the peak of war production and in the midst of an expansionprogram with the result that the bargaining committee of the C. I. O. wentto its membership and asked that the negotiations be postponed.Although theabove letters were never withdrawn, by mutual agreement negotiations onchanges in the 1942-43 agreement did not take place during the years 1944 or1945 until after V-J Day. Since August 20, 1945, the C. I. O. and the respondenthave had six or seven negotiation meetings on suggested changes in the 1942-43 agreement.The record does not reveal, however, that any changes have beenmade in the agreement as a result of these meetings, and from June 22, 1943, therespondent and the C. I. O. have operated under the terms of the 1942-43agreement.'No question is raised respecting the majority status of the C. I. O. or theappropriateness of the bargaining unit in June 1943, whdn the C. I. O. and therespondent entered into the 1942-43 agreement.The undersigned finds that onJune 22, 1943, the C. I. O. was the representative of the employees, qualified tocontract on their behalf and competent to conclude the agreement entered intoon that day.As heretofore noted, even though the contracting parties notified each other oftheir intention to modify or amend several articles of the agreement, no mentionwas made by either of intention to terminate the agreement.On the contrary,their conduct clearly evinces a mutual agreement to continue to operate under4Haney is Director of Industrial Relations for the respondent.3Thus the respondent introduced in evidence a list of 74 employees who were dischargedat the request ofthe C.I.0. during the period from,January 10,1944 to September 26,1945, in accordance with Article 1-Section 5 of the agreement.The respondent alsointroduced in evidence a log book of all meetings held in the conference room in theplant during the period fromJuly 17,1944,to the dateof the hearing.It shows, inaddition to other meetings, that the C. I. 0. was allowed the use of the respondent'sproperty for various meetings,some with management,others of the bargaining committeealone, and still others of the Bargaining Committee with working departments of theplant.The log book does not indicate the purposes of these various meetings. 48DECISIONSOF NATIONALLABOR RELATIONS BOARDthe 1942-43 agreement until terminated after 60 days' notice in writing by eitherparty of intention to terminate."Counsel for the Board during oralargument and in his brief raised the conten-tion that the agreement was terminated on August 20. 1945. when the C. I. O.and the respondent began theirseries of meetingsto negotiate suggestedchangesin the agreement.No evidence was introduced to indicate that either partynotified the other of its intention to terminate the agreement, which the under-signed findsto be a specificrequirementunder the terms of the agreement'There is no merit to this contention and the undersigned finds that the 1942-43agreement between the C. I. O. and the respondentwas for 1 year from Septem-ber 29, 1942; to September 28, 1943, and was to continueindefinitely thereafteruntil either party gave 60 days' notice in writing of intention to terminate, andthe undersigned further finds that the agreement was in full force and effectat all timesmaterial herein.2.Inception of M. E. S. A. activities in the respondent's plantAbout the first week in August 1945. M E S. A organizational activitiesstarted in several departments in the respondent's plant.On August 17, 1945,Earl Streeter, executive secretary of M. E. S. A. in the Toledo district, notifiedthe respondent by letter that a substantial majority of the employees in certaindepartments were members of Al. E. S A., and requested recognition of M E S. A.as bargaining representative for these departments.He stated further that hedid not consider the existing contract between the respondent and the C. I. O.a bar to representation, and he requested a meeting with the respondent todiscuss the matter.Thereafter on September 6, 1945, M. E. S A. filed a petitionfor certification of representatives" alleging that the employees in the toolroom,machine repair, cutter grind, and tool inspection departments constitute an ap-propriate bargaining unit.On September 17, 1945, a meeting was held at theoffice of the respondent's attorney attended by representatives of M. E. S. A.,C. I. 0., the respondent, and a Board Field Examiner to discuss the petition.The record does not indicate the results of this meeting.3.The discharges; alleged interference, restraiaat, and coercionHarvard Smith began work for the respondent in August 1928, and at the timeof his discharge on August 31, 1945, was a precision grinder in the toolroon de-partmentOn or about August 4, 1945, he began soliciting-employees of the tool-room department to become members of M. E S. A. The employees signed mem-bership applications at Smith's machine, and, according to Smith, the foremanof the toolroom, Arthur Schaarschmidt, was present in the room when he (Smith)engaged in M. E. S. A. activities.On one occasion Schaarsclmidt was talking toan employee about 25 or 30 feet away from Smith's machine while Smith was sign-ing up some employees as members of M. E. S. -A., but Schaarschmidt never saidanything to Smith about his activities.$Haney's uncontradicted testimony which the undersigned credits is that it was themutual understanding of the parties that the 1942-43 agreement was in full force andeffect during all of thisperiod and until terminated.CHaney's uncontradicted testimony, which theundersigned credits, reveals that theparties intended merely to negotiatechanges in the agreement at the meeting of August20. 1945, and subsequentmeetings."Case No. 8-R-1995. SPICER MANUFACTURING CORPORATION49On or about August 6, the day shift employees of the toolroom met in the con-ference room in the respondent's plant during working hours.'The C. I. O.bargaining committee was present, but no representative of the respondent wasthere.Ellsworth Kramer, chairman of the bargaining committee, spoke andamong other things told the employees that the C. I. O. had obtained the employees'seniority status back for them and "if they did not keep in line," the C I. O.would take it away. Kramer also said that if it was found out who in the plantvas organizing for M. E. S A., they would "be thrown out."A paper was passedaround to all of the employees present for them to affix their signature, but, accord-Ing to Smith, lie gave them "the wink," and only a few employees signed.10 ,-Themeeting lasted about an hour and the employees were paid for the time spent inthe conference room."Smith continued his M. E. S. A. organizational activities for 2 or 3 weeks afterthe above meeting was held.Nelson B. Alexander, a cutter grinder, was employed by the respondent fromMarch 1929, until he was discharged on August 31, 1945Alexander's activityin behalf of M E. S. A. began the first or second week in August 1945, in additionto talking to some of the men in the cutter grind department, he signed up approxi-mately six men to membershipAccording to Alexander, at about 2 p in. on August 24 or 25, 1945, while he wasworking on his job, the C. I. O. steward of his department, Al Monette, told himthey were wanted in the committee room IZ Arriving at the committee room theyfound, in addition to the C. I. O. bargaining committee, Smith and Henry A.Becker, the latter an employee of the machine repair department.Kramer, chair-man of the committee, presided and told Alexander that he was being accused oforganizing for M. E S. A. SeN eral documents were shown to Alexander whichpurported to reveal his M. E. S. A. activities, but Alexander denied that he wasengaged in this activity.During the meeting, which lasted about 'a half hour,"'a member of the committee stated that he thought that Alexander, Smith, andBecker "ought to stand trial before a trial board," and, according to Alexander,when the meeting adjourned "it was understood that we would stand trial fororganizing the M. E. S. A. in the Spicer plant."The following day Alexander spoke with Oliver Heney, general foreman ofthe cutter grind department," in Heney's officeAccording to Alexander's un-contradicted testimony, lie told Heney the whole story of what had occurred inthe committee room the previous day and then said "we [Alexander, Smith, andBecker] were going to have to stand trial before a C. I. 0 trial," whereuponHeney remarked that that was too bad. Alexander then left the office.Harry A. Becker became employed by the respondent in October 1941, and atthe time of his discharge on September 4, 1945, was a machinist in the machine°Notice of the meeting was posted by the C. I. O. steward on the bulletin board for theposting of union notices.Approximately 70 employees of the toolroom departmentattended.10The record does not reveal the purpose or the contents of the paper so circulated." The findings in this paragraph are based upon Smith's uncontradicted testimony.12Article 1-Section 4 of the agreement between the C. I O. and the respondent pro-vided that "The Company shall furnish a room for the Union Committees to meet at alltimes for the purpose of hearing complaints, grievances, or suggestions from theemployees . . ."The employees were paid for the time spent in the committee room."The parties stipulated at the hearing that Heney was a supervisory employee whocould effectively recommend changes in the status of employees.OliverHeney shouldnot be confused with Haney, the director of industrial relations 50DECISIONSOF NATIONALLABOR RELATIONS BOARDrepair department.Becker's organizational activity for M. E. S. A. began onAugust 8, when a fellow workman in his department enlisted him and a thirdemployee to organize the machine repair departmentThey talked with theemployees and signed up about 30 to membership in M E. S A.As noted above, Becker was one of the employees called to the committee roomby the C. I. O. bargaining committee on August 24 or 25, 1945, when a memberof the committee said that he thought Alexander, Smith, and Becker "oughtto stand trial before a trial board."At about 10 a. in. on August 31, 1945, while at work, Alexander and Smithwere requested to go to the employment office to see Clarence Earley, the respond-ent's employment manager.Earley had three typewritten communications onhis desk and, after asking the men their names, read to Alexander and Smiththe communications (which were identical in content) that the respondent hadreceived from the C. I. O. with respect to each as follows :AUGUST 31, 1945.To : EARLEY,EMPLOYMENTOFFICE-Re: NELSON B. ALEXANDER #53002Spicer Unit in a Special Emergency meeting on August 30, 1945 voted byan overwhelming majority to suspend the above person from membershipin the Spicer Unit pending disposition of charges against him.The Unit's action automatically severs his membership in the Union andplaces him in violation of Article I Section 5 of our agreement and the Bar-gaining Committee demands his immediate removal from the payroll of theSpicer Manufacturing Corporation.It is the Bargaining Committee intent to insist upon immediate complianceand we will want an affirmative answer by 12 noon of this date.BARGAINING COMMITTEE[s]Henry BaumHENRY BAUM,Seereta.Y yEarley, according to Alexander and Smith, asked them if they knew what theagreement was and, when they answered in the negative, Earley read Article 1-Section 5.Alexander and Smith asked Earley to clarify the section of the agree-ment read to them whereupon Earley said "it was for non-payment of dues."When they told Earley their dues were paid up until September 1, 15 Earley saidthere was nothing he could do about it, that their cards would be pulled the nextmorning.Thereupon the men left Earley's office.1eEarley, in his version of what transpired in his office on August 31, testified thathe called Alexander and Smith to his office, read to them the C. I. O.'s request fortheir discharge and also read Article 1-Section 5 of the agreement.He thenadvised them that unless the request was withdrawn within 24 hours that theywould remain discharged.Earley denied that he knew the reasons for the dis-charges other than that the men were being discharged at the request of theC. I. O. in accordance with Article 1-Section 5 of the agreement.He furthertestified that neither Alexander nor Smith said anything to him about the factss Smith's dues were paid only through July. The constitution of the InternationalUnion UAW-CIO provides for automatic suspension of a member who becomes in arrearsin dues for 2 calendar months.leAlexander and Smith were permitted to complete their day's work which ended at3 p. m Alexander has not worked for the respondent since then.Smith reported forwork on the following work day September 4, stating that the men in his departmenttold him to do so.After a little confusion in the department Smith left the plant andhas not been employedby therespondent since SPICER MANUFACTURING CORPORATION51that they were being discharged because of their activities in behalf of M. E. S. A.,nor did he have any knowledge that they had been engaged in such activity.Earley admitted that before the discharges of Alexander, Smith, and Becker hehad heard rumors in the plant that M. E. S. A. was attempting to organize andrepresent some of the respondent's employees.Earley also denied that he toldAlexander and Smith that the discharges were for non-payment of union dues.In explanation of the inscription "Discharged in accordance with Art. No. 1,Sec. No. 5 of Agreement.Non-payment of union dues," on the "Request for Em-ployee's Release" form, given to the men with their last pay check,17 Earley testi-fied that that was "a normal explanation" and since V-J day, has been inscribedon all these forms where the discharge is processed under Article 1-Section 5 ofthe agreement.He testified further that this was done routinely by the clerkswho type these forms and with the purpose of assisting the discharged employeewho is either seeking other employment or applying for unemployment insurance,since to an "outsider" a discharge under Article 1-Section 5 would not meananything.It is clear from the foregoing facts, and the undersigned finds, that duringthe course of the conversation between Earley, Alexander, and Smith the claimwas not made, nor was the respondent informed, that the discharges of Alexanderand Smith had been demanded by the C. I. O. because of their activities on behalfof M. E. S.A.During the afternoon of August 31, Alexander again went to Earley's officefurther to discuss his discharge.Not finding Earley in, Alexander spoke withErnest Buechele,18 who was present in Earley's office at the morning conferencebut did not participate.According to Alexander's uncontradicted testimony, hesaid to Buechele, "You remember when you were in that meeting this morningthat there were communications read that we were being discharged for non-payment of dues?" and Buechele answered that he did. Upon ascertaining fromBuechele that their discharge slips would show non-payment of dues, Alexandershowed Buechele his C I 0. dues receipt which disclosed that his dues werepaid up until September 1, and Buechele said "we can't fire a man on thosegrounds."Buechele then walked away and Alexander left.19On September 4, Becker received a telephone call at his home from Homer Ames,general foreman of the machine repair department, who asked Becker to comeinto the plant .'oUpon reporting to Ames, lie was told that Earley wanted to seehim in the employment office.Earley read to Becker the communication that therespondent had received from the C. I. O. set forth above, regarding him, and toldBecker that it was his duty to discharge him and that his card would be pulledat 11 a. in.Becker inquired if his M. E. S. A. activities had anything to do withthe discharge, and then asked Earley if he knew "the real reason," and Earleyanswered "I do."Upon inquiring how he stood with the respondent, Earleyaccording to Becker, said "You stand all right with the Company." Becker thenleft the employment office and again met Ames who was with Arthur Schaar-schmidt, another supervisor for the respondent.Ames asked Becker what had" The last check was received by the men several weeks subsequent to their discharge.98Buechele's positionwith therespondent is hereinafter discussed.19 Itwas thecontention of counsel for the Board that in view of the fact that theemployees understood Buechele to be the assistant manager in charge of employee rela-tions, andsince he was present withEarley atthe August31 conference,he was a super-visory employeeAlthoughBuechele may .have been at the conference,Barley testifiedthat he was only a clerk in the employment office.No evidence to the contrary havingbeen adduced,the undersigned finds that Buechele was not a supervisory employee withinthe meaningof the Act.m Becker had not been at work for about a week because of an injured back.712344--47-vol. 70-5 52DECISIONSOF NATIONAL LABOR RELATIONS BOARDhappened at the employment office and when Becker said that he was dischargedAmes said that he had nothing to do with it. Later that day Ames asked Beckerto what extent M. E. S. A. was organized in department 49 " Becker replied"About 30 percent," whereupon Ames said, "I wasn't far offThat is about whatI would figure."4.Concluding 'endingsThe issuesraised by the pleadings are: (1) whether the respondent violatedSection 8 (1) of the Act by granting the use-of its time and property to the C. I. 0.for the purpose of threatening, coercing, intimidating and restraining employeesfrombecomingmembers of M. E. S. A.; and (2) whether the respondent violatedSection 8 (3) of the Act by discharging Smith, Becker, and Alexander because theyengaged in concerted activities in behalf of M. E. S. A.The validity of that provision of the agreement whereby the respondent grantedthe-C. I. 0. the use of its time and property "for the purpose of hearingcomplaints,grievances,or suggestionsfrom the employees,"is not in question.It is also clear from the record that pursuant to the provisions of its agreement,the respondent did furnish the C. I. 0. bargaining committee a room, and alsoallowed the C. I. 0. the use of a conference room on occasion 22The only evidence produced by the Board to sustain the first issue raised bythe pleadings,thus attacking the validity of that provision of the agreementwhereby the respondent granted its time and property to the C. I. 0, were themeetingsheld on August6 and24, 1945.'Ray Milne, the respondent's assistant director of industrial relations,` grantedthe C. I. 0. the use of the conference room on August 6, 1945, when it requestedtile'room stating that they wanted to have a meeting with the toolroom depart-meht,to seeif they could settle a problem of "steward trouble" 25 thathad arisenin 'the department.According to Milne's uncontradicted testimony, which theundersigned credits, he had no knowledge of the purpose for which the room wasto beusedother than the stated reason given by the C. I. 0. bargaining com-mittee.Nor was any evidence adduced to show that any other of the respondent'smanagement officialsknew of the purpose for which the conference room was tobe used on ' August 6, 1945. The undersigned finds that respondent's officialslacked such knowledge.Since the C. I. 0. requested the use, of the conference room when it alreadyhad theuse ofthe committee room which had been assigned to it under theprovisions of the agreement, can it be said that the respondent should havereasonably inferred that its property was to be used for purposes other, than thestated purpose, namely "steward trouble"?The only evidence in the recordreveals that the C.-I. 0 stated that it wanted all of the employees of the tooldepartment, of whom, there were about 65 or 70, to attend the meeting, and sincethe committee room was too small to accommodate such a large group, the con-ference room was granted because ofits size.It cannot be reasonably said, there-21Department 49 is the machine repair department.22See footnote 5,supra.28There was also some evidence that Smith had been inthe committeeroom on theoccasion when he was initiated into the C I. 0.There was no evidence of the date of theinitiation, the length of time spent by Smith in the committee room, or that the respond-ent had knowledge of the same.24As part of his duties Milne has charge of the conference room.25 Steward trouble was understood by Milne- to mean where the steward was eithernot properly working on'the job giving the respondent a day's work, or was not cooperat-ing with the employees or with the supervision in the particular department. SPICER MANUFACTURING CORPORATION53fore, that the respondent could or should have inferred that the conference roomwas to be used by the C. I. O. other than for its stated purpose.`No request was made of the respondent for the use of the committee room onAugust 24, 1945, when Alexander, Smith, and Becker were brought before theC. I. O. bargaining committee and told that they would have to stand trial beforea C. I. O. trial board, since the room had been granted to the C. I. O. previouslyand was continually being used by it under the provisions of the agreement.It is also clear that no one in the respondent's supervisory hierarchy had knowl-edge prior to the August 24 meeting that the committee room was to be used forpurposes other than those set forth in the agreement, nor is there any evidencethat the respondent had knowledge that Alexander, Smith, and Beckei were beingcalled in by the C. I. O. bargaining committee to be spoken to regarding theirM. E. S. A. activities.The complaint alleges that in granting the C. I. O. the use of its time andproperty, the respondent did so with the specific purpose of threatening, coercing,intimidating, and restraining employees from becoming members of M. E. S. A. Itis obvious, as appears from the terms of the agreement between the respondentand the C. I. O.; that no such purpose can be read from the agreement itself."Aconclusion of such purpose would therefore have to be found from other evidence.It is clear from the record that the respondent's first intimation that M. E. S. A.was organizing in its plant was on August 17, 1945, so that it can hardly be saidthat when, on August 6, 1945, it granted the use of the conference room to theC. I. 0., it did so with the purpose of threatening, coercing, intimidating, andrestraining employees from becoming members of M. E. S. A.Moreover althoughthe C. I. O. continued to have the use of the respondent's time and property afterM. E. S. A. organizational activity commenced, there is no evidence that suchuse was to the exclusion of M. E. S. A. or that M. E. S. A. was denied an equalopportunity to use the respondent's time and, property. Indeed, M. E. S. A. notonly made no such request but it did not protest to the respondent with respectto the use of its time and property by the C. I. O. Particularly in these circum-stances, the mere granting of the respondent's time and property to the C. I. O.for the purposes set forth in the agreement, standing alone, is not, in the opinionof the undersigned, inconsistent with a strict "hands-off" policy."While undoubtedly.the C. I. O. should not have used the respondent's time andproperty as it did on August 6 and 24, 1945, we are here not trying the C. 10.for any dereliction that it may have engaged in, but, rather, the respondent fora violation of the Act.An examination of all of the facts as set forth above failsto disclose that the respondent had any knowledge or could reasonably have in-ferred the purpose for which the C. I. O. was-going to use its time and property on26 It is also worthy of note that the log book showing the use of the conference roomreferred to in footnote 5 reveals that on several occasions prior to August 6, 1945, theuse of the conference room was granted the bargaining committee to meet with otherdepartments, so that the request on that day cannot be consideredunusual.2'CfMatter of Phelps Dodge Copper Products Corporation, Habirshaw Cable and WireDtivision,63 N. L. R. B. 686, where the Board in its decision found thatan employer didnot render unlawful assistance to a union by the activities of roving stewards whohandled complaints of employees, collectedunion duesand assistedthe shop steward. Inthe opinion of the undersigned the granting by therespondentherein ofa room for thepurposes set forth in the agreement, is hardly distinguishablefrom the roving steward'suse of the employer's time and property in thePhelps Dodgecase.It appears to theundersigned that this case is different only in that the C. I. O. hada fixedplace where itcould settle grievances, whereas in thePhelps Dodgecase the union stewards were per-mitted toroamall over the plant.28Cf.Jefferson Electric Co. v. N. L.It.B., 102 F.(2d) 949(C. C. A. 7). 54DECISIONS OF NATIONALLABOR RELATIONS BOARDAugust 6 and 24, 1945, nor was it in fact specifically motivated by the purposealleged in the complaint when it afforded the C. I. O. the use of its time andproperty."Furthermore, the undersigned finds that the granting by the respondent of theuse of its time and property to the C. I. 0. under the circumstances describedabove did not have the reasonable effect of interfering with the organizationalactivities of its employees.In this state of the record, the Board having failed to sustain the burdenof proof of showing that the respondent granted the use of its time and proper-ty for the purpose of threatening, coercing, intimidating, and restraining em-ployees from becoming members of M. E. S. A., the undersigned will recommendthat this allegaton of the complaint be dismissed.With respect to the second issue raised by the pleadings, any finding ofdiscrimination by the respondent within the meaning of Section 8 (3) of theAct in this case must be based upon the rationale of the Board's decision intheRutland Courtcase.*In that case the Board held that discharges by anemployer pursuant to demand of a union holding a validly made closed-shopcontract because of activities by the employees on behalf of a rival union at atime when'a question concerning representation was pending, were discrimina-tory, despite the provisions of the proviso to Section 8 (3) of the Act,91 where theemployer knew of the reasons upon which the union's request was based.Absent such knowledge, the respondent in this case, pursuant to the termsof the valid and subsisting contract between it and the C. I. 0., was undera legal duty forthwith to honor requests for the discharges of the employees in-volved and to remove them from its pay roll.As has been found above, the only evidence that Alexander, Smith, andBecker were engaged in activity on behalf of a rival union was that gained byHeney when Alexander spoke to him and told Heney "We [Alexander, Smithand Becker] were going to have to stand trial before a C. I. 0. trial." 88 'There isno evidence that Alexander spoke with any other management official or thatHeney conveyed Alexander's account of what took place before the C. I. 0. bargain-ing committee on August 24, 1945, and his (Alexander's) statement that they weregoing to have "to stand trial" before the C. I. 0, to any of the respondent's highermanagement officials.Furthermore, no showing was made that there was aduty on Heney to report the knowledge gained by him or that the handling ofmatters of this nature were within the apparent scope of Heney's authority.Under these circumstances, in the opinion of the undersigned, the knowledgegained by Heney cannot be imputed to the respondent, and the undersigned sofinds.'"Cf. Matterof Mathieson Alkali Works,114 F. (2d) 796 (C. C. A. 4) ;Matter of SunShipbuildsng & Dry DockCo., 135 F. (2d) 15 (C. C. A. 3).°80Matter of RutlandCourtOwners Inc.,44 N. L. R. B. 587; 46 N. L.R. B. 1040.81The proviso is that nothingin the Act "shall preclude an employer from making anagreement with a labor organization (not established, maintained, or assisted by anyaction defined in this Act as an unfair labor practice) to require, as a condition of em-ployment, membership therein, if such labor organization is the representative of theemployees as provided in Section 9 (a), in the appropriate collective bargaining unitcovered by such agreement when made."B°,There is no evidence that Smith or Becker told their respectiveforemen or othermanagement officials that they were to Race trial before the C. I. O.83 In arriving at the above finding the undersigned does not intend to convey therebythat knowledge gained by a foreman cannot be imputed to an employer in other circum-stances.Under the particular circumstances here existing however,where an employeevolunteers information to his foreman not directly related to the work at hand,and whetethe evidence fails to show that the employee either specifically requested the foreman to SPICERMANUFACTURING CORPORATION55Counsel for the Board, during oral argument and in his brief, raised the con-tention that since several of the respondent's management officials, includingBarley, were aware of the M. E. S. A. campaign in the plant, that the inferencemust be drawn that the respondent knew that the C. I. O. was suspending Alex-ander, Smith, and Becker for dual-unionism.While the respondent knew fromthe August 17 letter of M. E. S. A. that it claimed to represent a majority of theemployees in several departments of the plant, there was no evidence that therespondent knew which employees were involved in these activities.Even as-sumingarguendothat the respondent knew of the activities of the employees onbehalf of M. E. S. A., under the principle stated inMatter of Diamond T MotorCar Company,""... it does not follow that the respondent must have de-duced that the Independent was motivated by such activities and not by lawfulconsiderations in demanding their discharge."The undersigned finds no merit inthis contention.In this state of the record, the Board having failed to sustain the burden ofproof of showing that the respondent had knowledge of the reasons for theC. I. O's requests, the undersigned will recommend that this allegation of thecomplaint also be dismissed. .Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS OF LAW1.The operations of the respondent, Spicer Manufacturing Corporation, consti-tute trade, traffic, and commerce among the several States, within the meaningof Section 2 (6) and (7) of the Act.2.Mechanics Educational Society of America (CUA), and International Union,United Automobile, Aircraft & Agricultural Implement Workers of America,Local 12, C. I. 0., are labor organizations within the meaning of Section 2 (5) ofthe Act.3.The respondent has not engaged in unfair labor practices within the mean-ing of Section 8 (1) of the Act.4.By discharging and refusing to reinstate Nelson B. Alexander, HarvardSmith, and Harry A. Becker, the respondent has not engaged in unfair laborpractices within the meaning of Section 8 (3) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the complaint against Spicer Manufacturing Cor-poration be dismissed in its entirety.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective November 27,1945, any party or counsel for the Board may, within fifteen (15) days from thedate of the entry of the order transferring the case to the Board, pursuant toSection 32 of Article II of said Rules and Regulations, file with the Board,Rochambeau Building, Washington 25, D. C., an original and four copies of astatement in writing setting forth such exceptions to the Intermediate Report orto any other part of the record or proceeding (including rulings upon all motionstransmit the information to the respondent's supervisory bierachy concernedwith suchmatters or that the employee would normally believe it was within the scope of the fore-man's duties to do so, the undersigned is of the opinion that the knowledge thus gainedby the foreman cannot be imputed to the employer.14 64 N. L. R.B. 1225. 56DECISIONS OF NATIONALLABOR RELATIONS BOARDor objections)as he relies upon, together with the original and four copies of abrief in support thereof.Immediately upon the filing of such statement ofexceptions and/or brief,the party or counsel for the Board filing the same shallserve'a copy thereof upon each of the other parties and shall file a copy with theRegional Director.As further provided in said Section 33,should any partydesire permission to argue orally before the Board,request therefor must be madein writing to the Board within ten(10) daysfromthe date of the order trans-ferring the case to the Board.SIDNEY LINDNEB,Trial Exaniner.-Dated March 11, 1946.